J-S44001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                        Appellee

                   v.

MICHAEL JOHN LEWIS,

                        Appellant                    No. 487 WDA 2012


     Appeal from the Judgment of Sentence Entered February 16, 2012
             In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0001214-2011


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                      FILED AUGUST 08, 2014

     Appellant, Michael Lewis, appeals from the judgment of sentence of

one to two years’ imprisonment, imposed following the revocation of a term

of probation. Appellant contends that the sentence imposed is illegal, as the

trial court imposed the sentence for an offense where no term of probation

had previously been imposed.       For the reasons that follow, we vacate the

judgment of sentence and remand for further proceedings.

     On May 19, 2011, Appellant pled guilty to several offenses, inter alia,

criminal trespass and criminal attempt.     He was sentenced the same day.

Pursuant to the sentencing court’s written order, Appellant was sentenced to

a term of 127 days’ incarceration, with 127 days’ credit for time served, for

the offense of criminal trespass (which was listed as Count 1 in the criminal

information filed by the Commonwealth).          In addition, Appellant was
J-S44001-14



sentenced to a term of 2 years’ probation for the offense of criminal attempt,

which was listed as Count 2 in the criminal information filed by the

Commonwealth. Appellant was sentenced to no further penalty for the other

offenses to which he pled guilty.

        Appellant’s probation was revoked following a hearing on February 16,

2012.    The revocation court then sentenced Appellant to a term of 1 – 2

years’ incarceration for the offense of criminal trespass.   He filed a timely

notice of appeal, as well as a timely concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b).

        Appellant now presents the following question for our review:

        1. Whether the revocation sentence imposed on Mr. Lewis is
           illegal?

Appellant’s brief at 7.

        We agree that the sentence imposed on February 16, 2012 is illegal.

The May 19, 2011 sentencing order does not impose a term of probation for

the offense of criminal trespass; accordingly, the court could not thereafter

impose a sentence for that offense following revocation of probation.

Notwithstanding this, the February 16, 2012 sentencing order imposes a

sentence for that offense.     “The only sentence known to the law is the

sentence or judgment entered upon the records of the court…. To determine

this intention the reviewing court limits itself to the language of the written

judgment.” Commonwealth v. Kennedy, 868 A.2d 582, 591 – 592 (Pa.

Super. 2005) (internal citations omitted).        Moreover, “If no statutory


                                      -2-
J-S44001-14



authorization exists for a particular sentence, that sentence is illegal…. An

illegal sentence must be vacated.”             Commonwealth v. Mears, 972 A.2d

1210, 1211 (Pa. Super. 2009) (internal citations omitted). Accordingly, we

conclude Appellant’s sentence is illegal, and we must remand for the limited

purpose of resentencing Appellant.1

       Judgment      of   sentence     vacated.      Case   remanded   for   further

proceedings consistent with this opinion. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2014




____________________________________________


1
  We note that the Commonwealth concedes the illegality of the sentence
imposed. Commonwealth’s brief at 10 - 11.




                                           -3-